DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed 20 July 2021.  Claims 1 through 11 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Information Disclosure Statements, filed on 19 October 2021 have been received, and entered into the record.  
However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
It would be helpful to the examiner if the applicant could point out specific sections of such lengthy references that are most relevant to the applicant’s invention. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English- language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process for updating application data based on user device output. 
Under Step 2A Prong 1 of the 2019 Patent Subject Matter Eligibility Guideline (PEG), we determine whether the claims recite a judicial exception. Taking independent claim 1 as representative, claim 1 recites at least the following limitations: providing a receptor for receiving user device output; connecting a core hosting an artificial neural network; connecting a computer hosting a software tool to said core, said tool storing application data; monitoring a relationship between an initial reception of said user device output and a change to said artificial neural network; transmitting a subsequent reception of said user device output received by said receptor/interface to said artificial neural network; transmitting an instruction from said artificial neural network to said software tool to enter said change to said application data after said artificial neural network decides said user device output is relevant; and entering said change to said application data with said software tool when said software tool receives said instruction from said artificial neural network. 
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The recited limitations for receiving user output, monitoring a relationship between an initial reception of output and a change to application data to an artificial neural network, transmitting a subsequent reception of output to the artificial neural network; the artificial neural network deciding the user device output is relevant; transmitting an instruction to a software tool to enter the change to application data;  and entering the change to the application data, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (collecting, analyzing and updating data), but for the recitation of generic computer components.  That is, other than reciting that a computer, software, interface, and memories to perform the steps, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because monitoring activity on a device is a form of managing personal behavior and relationships or interactions between people (user chat, meeting action items, task status) the claims fall within the abstract concept grouping of certain methods of organizing human activity.
The claim limitations directed to receiving user device output, transmitting a subsequent reception of user device output, transmitting an instruction, and entering a change of data are recited broadly and amounts to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).
Under Step 2A Prong 2, we determine whether the recited judicial exception is integrated into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a computer/processor ([0073] of the specification states that the claimed “core” is a computer) and interface device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0112, 0115] state: “The term ‘data processing apparatus’ encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. … Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of 2604119.0007any kind of digital computer.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and interface amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. 
The presence of machine learning algorithm as an additional element and computer limitations do not necessarily make the claim rooted in computer technology.  While the claim recites an additional element of an artificial neural network for deciding that user device output is relevant, the claimed artificial neural network is broadly claimed and is therefore construed as a data processing tool that receives input, applies a mathematical mapping algorithm, and generates an output that is used to determine whether a rule/instruction to update application data should be applied.   The claim fails to recite limitations directed to improving the accuracy of the machine learning algorithm, such as iteratively training the artificial neural network to achieve a certain accuracy. The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Therefore, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  
Dependent claims 2 through 11 include the abstract ideas of the independent claim.  The dependent claims recite at least the following limitations: said user device output is chat text; said user device output is computer input; said user device output is an audio capture; said user device output is an online meeting recording; said user device output is virtual reality device data; said software tool is project management software and said application data describes a task of a project; reporting said change to said application data to a manager of said project;  deleting said change to said application data when said manager decides to override said artificial neural network; transmitting data describing a decision by said manager to override said artificial neural network to said artificial neural network; and changing said artificial neural network when said artificial neural network receives said data describing said decision by said manager; transmitting said application data to said artificial neural network after changing said application data; and reporting to said manager when said artificial neural network determines said application data violates a requirement of said project; said artificial neural network creates said requirement based on a requirement found by sa[i]d artificial neural network in prior projects analyzed by said artificial neural network.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation.  Therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Therefore claims 1 through 11 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2019/0258953) in view of Daredia et al. (US 2020/0403817).
Regarding Claim 1, Lang et al. discloses a method for updating application data based on user device output, which comprises: providing a receptor/interface for receiving user device output; connecting a core to said computer, said core hosting an artificial neural network; (connecting a computer hosting a software tool to said core, said tool storing application data; (An agent automation feature is provided that can be trained (e.g. by a computer-implemented method executed on a processor) to automatically carry out actions (likely sequences or trees of actions) that previously needed to be manually carried out or sequenced. Lang et al. [para. 0053-0057, 0210-0213]. …   the present invention processes inputs and outputs to from humans using a computer, incl. processor, memory, storage, and potentially inputs, such as video/ photo/ audio/ sensors (e.g. thermometer) etc., and outputs, such as audio/ video/ photo/ textual/ graphical etc. instructions, and/or actuators (e.g. temperature control).  Lang et al. [para. 0059-0060].  …an Artificial Intelligence (AI) entity, which can be implemented using any combinations of AI techniques, incl. explicitly programmed, neural networks, machine learning, game AI, rule engines, fuzzy logic, etc.  Lang et al. [para. 0078-0080]. … , an ML application is provided by users (e.g. developers) and invokes functions on at least one ML toolkit (2020). … an ML application (2010) communicates commands and data to an ML toolkit function entity (or entities) (2023), for example via Application Programming Interfaces (APIs).  Lang et al. [para. 0297]);
monitoring a relationship between an initial reception of said user device output and a change to said application data with said artificial neural network; (… the agent's actions can include for example identification of the need for workflow/process changes, and instructions to change workflows/processes. An environment can for example pertain to people (e.g. instructions for human users), for example users guided by the present invention's actions to complete a task—involving inputs (e.g. audio/visual/sensor, textual etc.) and outputs (e.g. guidance, assistance, recommendations, alarms, notifications etc.). Actions can for example pertain to any combination of these and other environments, and any combination of automated and manual (involving humans) actions. Lang et al. [para. 0059, 0154-0158, 0297-0301; Fig. 16]);
transmitting a subsequent reception of said user device output received by said receptor/interface to said artificial neural network; (…The agent automation can for example further comprise re-configuring/updating agent action determination during (e.g. operational) action determination and execution (e.g. ongoing neural net training during operational use, e.g. using reinforcement learning).  Lang et al. [para. 0095]. … The system then periodically ingests more information about new “events” into the trained ML network.  Lang et al. [para. 0200]);
after said artificial neural network decides said user device output is relevant; (In an example as shown in FIG. 4 (B), after the unstructured data (455) has been analyzed and the characteristics vector has been extracted (460) and has been linked (465) with the corresponding unstructured data (for example with the characteristics vector containing “Person” and “Location”), the characteristics vector can for example be used as policy attribute values for technical policy decisioning/enforcement (470).  Lang et al. [para. 0061-0065, 0154, 0221]);
While Lang et al. discloses monitoring user interactions and updating policy and rules based on relevant data, Lang et al. fails to explicitly recite transmitting an instruction from said artificial neural network to said software tool to enter said change to said application data; and entering said change to said application data with said software tool when said software tool receives said instruction from said artificial neural network. Daredia et al. discloses this limitation. (… the content management system can use curated meeting insights (e.g., meeting insights that one or more users have generated or verified for accuracy and completion) to train a machine-learning model. The content management system can then use the machine-learning model to automatically output meeting insights (e.g., highlights, summaries, or action items) for future meetings either while the meetings are ongoing or after the meetings are finished.  …  the content management system analyzes user inputs to client devices in connection with the meeting to determine relevant portions of the meeting. … after identifying portions of a meeting (and corresponding portions of audio or other data associated with the meeting), the content management system generates meeting insights for a user or multiple users. Daredia et al. [para. 0005, 0018-0023, 0029, 0066]. … the content management system 102 can provide a notification, document, or other electronic message or content item to a client device (e.g., client device 106a) during and/or after the meeting.  Daredia et al. [para. 0040]. … the client device can synchronize audio data with the content management system 102 in response to a user selecting an option to upload the audio data to the content management system 102 using a content management application (e.g., by storing an audio data file in a folder that synchronizes with the content management system 102). Daredia et al. [para. 0053].   … The content management system 102 utilizes additional meeting data as an input to the machine-learning model 304. Daredia et al. [para. 0066, 0074, 0077 (real-time synchronization); Fig. 3]. … the content management system 102 generates meeting feedback based on inputs from one or more client devices associated with one or more users attending the meeting. Daredia et al. [para. 0094-0100, 0117, 0135]). It would have been obvious to one of ordinary skill in the art of synchronizing information with intelligent management of work before the effective filing date of the claimed invention to modify the data updating instructions of Lang et al. to include transmitting an instruction from said artificial neural network to said software tool to enter said change to said application data; and entering said change to said application data with said software tool when said software tool receives said instruction from said artificial neural network as taught by Daredia et al. in order to generate meeting insights specific to the meeting and/or specific to attendees of the meeting.  Daredia et al. [para. 0005].
Regarding Claim 2, Lang et al. and Daredia et al. combined disclose a method, wherein said user device output is chat text. (… the present invention processes inputs and outputs to from humans using a computer, incl. processor, memory, storage, and potentially inputs, such as video/photo/audio/sensors (e.g. thermometer) etc., and outputs, such as audio/video /photo/textual/ graphical etc. instructions.  Lang et al. [para. 0057-0060]).
Regarding Claim 3, Lang et al. and Daredia et al. combined disclose a method, wherein said user device output is computer input. (… the present invention processes inputs and outputs to from humans using a computer, incl. processor, memory, storage, and potentially inputs, such as video/photo/audio/sensors (e.g. thermometer) etc., and outputs, such as audio/video /photo/textual/ graphical etc. instructions.  Lang et al. [para. 0057-0060]).
Regarding Claim 4, Lang et al. and Daredia et al. combined disclose a method, wherein said user device output is an audio capture. (… the present invention processes inputs and outputs to from humans using a computer, incl. processor, memory, storage, and potentially inputs, such as video/photo/audio/sensors (e.g. thermometer) etc., and outputs, such as audio/video /photo/textual/ graphical etc. instructions.  Lang et al. [para. 0057-0060]).
Regarding Claim 5, Lang et al. and Daredia et al. combined disclose a method, wherein said user device output is an online meeting recording. (… the present invention processes inputs and outputs to from humans using a computer, incl. processor, memory, storage, and potentially inputs, such as video/photo/audio/sensors (e.g. thermometer) etc., and outputs, such as audio/video /photo/textual/ graphical etc. instructions.  Lang et al. [para. 0057-0060]).  
Daredia et al. additionally discloses this limitation. (The content management system can also identify documents (e.g., slides, images, notes) or video corresponding to a relevant portion of the meeting and generate a message for the user including content from the identified documents.  Daredia et al. [para. 0022, 0031-0034].  … the client device 106a utilizes a client application (e.g., client application 114a) to connect to the content management system 102 and communicate data to the content management system 102. For example, the client applications 114a-114n can include an online meeting application, video conference application, audio recording application, content management application, and/or other application that allows the client devices 106a-106n to manage content items associated with a meeting and record audio/video and transmit the recorded media to the content management system 102.  Daredia et al. [para. 0029]).  It would have been obvious to one of ordinary skill in the art of synchronizing information with intelligent management of work before the effective filing date of the claimed invention to modify the data output of Lang et al. to include user device output is an online meeting recording as taught by Daredia et al. in order to generate meeting insights specific to the meeting and/or specific to attendees of the meeting.  Daredia et al. [para. 0005].
Regarding Claim 6, Lang et al. and Daredia et al. combined disclose a method, wherein said user device output is virtual reality device data. (In the present invention, the playing field can for example comprise a virtual machine with defender tools, connected to numerous virtual machines on a network with vulnerabilities (playing field).  Lang et al. [para. 0116-118]. … In the present invention, an example of the game manager comprises of pre-installed/ configured virtual machines (VMs) with various applications (e.g. web server, database, file server etc.), which form building blocks for each gaming level. Lang et al. [para. 0129]).
Regarding Claim 7, Lang et al. and Daredia et al. combined disclose a method, wherein said software tool is project management software and said application data describes a task of a project.  Daredia et al. discloses this limitation. (As further mentioned above, the content management system 102 generates meeting insights based on analyzed data associated with a meeting. … A summary can provide an overall description or listing of items and topics discussed during the meeting. Also as used herein, the term “action item” refers to a task or operation that is assigned to a user in connection with a meeting. For example, an action item can include a task discussed during a meeting for completion by a user after the meeting is complete. Daredia et al. [para. 0036]. … a client device (e.g., client device 208) can detect when a user types on a keyboard. The client device can determine that the user is typing on a keyboard within a client application (e.g., conferencing software, word processing software, note software) during a specific time period of the meeting. For example, the user can use the client application to take notes during the meeting if the user determines that the information discussed at that point in time is important.  Daredia et al. [para. 0048; Fig. 4A-4E]). It would have been obvious to one of ordinary skill in the art of synchronizing information with intelligent management of work before the effective filing date of the claimed invention to modify the software and application data of Lang et al. to include software tool is project management software and said application data describes a task of a project as taught by Daredia et al. in order to generate meeting insights specific to the meeting and/or specific to attendees of the meeting.  Daredia et al. [para. 0005].
Regarding Claim 8, Lang et al. and Daredia et al. combined disclose a method, which further comprises reporting said change to said application data to a manager of said project. (To generate (i.e. predict) additional (or changed) policies, the policy determination entity may feed inputs about environment changes or additional characteristics of the existing environment into the policy determination model, which generates 1870 a predicted policy. … This predicted policy can then 1880 for example be implemented across the environment, or can be used otherwise, e.g. presented as a proposal to a user for approval.  Lang et al. [para. 0059, 0154-0158, 0197-200, 0216]). 
Regarding Claim 9, Lang et al. and Daredia et al. combined disclose a method, which further comprises: deleting said change to said application data when said manager decides to override said artificial neural network; transmitting data describing a decision by said manager to override said artificial neural network to said artificial neural network; and changing said artificial neural network when said artificial neural network receives said data describing said decision by said manager. (The invention can for example present (in step 230) the user with the potential new rule (e.g. in the policy management entity's user interface) for approval. … the present invention uses the user feedback (e.g. approve/disapprove the generated policy) to train the neural net to better predict in future—for example using reinforcement learning or online machine learning, AI techniques known to those skilled in the art.  Lang et al. [para. 0154, 0198-0199]).
Regarding Claim 10, Lang et al. and Daredia et al. combined disclose a method which further comprises: transmitting said application data to said artificial neural network after changing said application data; and reporting to said manager when said artificial neural network determines said application data violates a requirement of said project. (An action determination model can for example determine one or more of attacker action, attack action, exploit action, defender action, defending action, detection action, mitigation action, prevention action, alarm/alert action Lang et al. ]para. 0063-0068]. … The invention can for example present (in step 230) the user with the potential new rule (e.g. in the policy management entity's user interface) for approval. If approved, the rule may be applied. In an example, the invention may (in step 235) automatically apply the new rule.  Lang et al. [para. 0147-0149, 0198-0199]. … End state can for example include for example success or failure (or other states such as unknown, error etc.) of the at least one agent's objectives.  Lang et al. [para. 0077, 0098-0100, 0138-0140]. … game manager entity 710 includes: an admin console 711 which allows administrators to administer the various parts of the system; … a reporting/analysis feature 713, which collects information about each game run, allowing game operators to analyze player and system performance, and to obtain reports. Lang et al. [para. 0131]). 
Regarding Claim 11, Lang et al. and Daredia et al. combined disclose a method, wherein said artificial neural network creates said requirement based on a requirement found by sa[i]d artificial neural network in prior projects analyzed by said artificial neural network. (Simulating can comprise one or more of simulating the effects of executing logic on at least one IT system, simulating the invention's inputs and outputs related to organizations and/or people etc. [0086] obtaining (1750), by a processor, the simulated result of the at least one simulated execution [0087] adjusting (1760), by a processor, the at least one action determination model based on the differences between the at least one expected result and the at least one simulated result. Adjusting can for example involve any of machine learning, reinforcement learning, deep reinforcement learning etc. [0088] until an end state (1780) is reached (for example the differences between the at least one expected result and the at least one simulated are below a threshold), repeating (1770), by a processor: determining, based on the at least one actor determination model, at least one action to be carried out on the environment by the agent; simulating the at least one execution of the at least one action across the environment model, and obtaining the simulated result of the at least one simulated execution; adjusting the at least one actor determination model based on the differences between the at least one expected result and the at least one simulated result.  Lang et al. [para. 0081-0089, 0228]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
McFarland (US 2020/0074405) -  interactive employ the end-user employees of the organization by having those employees both input and update, on periodic cycles, information or data of the same type their positions in the organization allow them to be familiar with, and furthermore employ team-management level review and processing of such information/data, along with one or more supervisors of the overall project, which is/are not required to be part of the organization, to implement and supervise the disclosed process. 
 Dotan-Cohen et al. (US 2019/0340554) - associating users with roles in projects. Implementations include determining entity features of project entities. The project entities are grouped into projects based on similarities of the entity features between the project entities. From content of the project entities of a project of the projects, occurrences of events with respect to users are determined, where each event corresponds to one or more predefined user activities. The occurrences of the events are analyzed to determine, for each user of a plurality of the users, an engagement level of the user with the project. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623